DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated December 30, 2021.  Claims 21-40 are presently pending and are presented for examination.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
With respect to the independent claims, the feature of initiating, by the mobile computing device, audio assistance via an application running on the mobile computing device when the autonomous vehicle is within a predetermined distance or a predetermined time from the pickup location, the audio assistance based at least in part on the mobile computing device configuration data, when considered in light of other claimed features renders the claim novel and non-obvious, in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669